 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSun Petroleum Products Company, a Division of SunOil Company of Pennsylvania and HughMcKinney and International Brotherhood ofElectrical Workers, Local Union No. 278. Cases23-CA-7227, 23-CA-7453, 23-CA-7611, and23-CA-7453-2July 31, 1981DECISION AND ORDEROn July 17, 1980, Administrative Law JudgeWilliam J. Pannier III issued the attached Decisionin this proceeding. Thereafter, counsel for the Gen-eral Counsel filed exceptions and a supportingbrief. Respondent filed cross-exceptions and a briefopposing the General Counsel's exceptions and insupport of the Administrative Law Judge's Deci-sion.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and briefs and has decided toaffirm the rulings,' findings, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.We agree with the Administrative Law Judge'sfinding that Respondent did not contravene HughMcKinney's Weingarten2rights by suspending himfor refusing to attend an interview. However, wedisagree with his rationale for this finding.The Administrative Law Judge properly foundthat prior to March 19, 1979,3Respondent decidedto suspend McKinney for refusing to follow Fore-man McKenzie's direction to work overtime onMarch 16. At work on March 19, McKenzie di-rected McKinney to report to Maintenance Man-ager Johnson's office. It was unclear whetherMcKinney was told the purpose of the meeting.However, it is undisputed that McKinney phonedJohnson from the shop area and that Johnson saidthat the meeting concerned the incident on Friday,March 16. McKinney refused to report to John-son's office unless he was accompanied by a wit-ness, although he did report to the area outsideJohnson's office without a witness. When Respond-ent refused to permit him to have a witness, he ranfrom the area outside Johnson's office back to theplant floor with Respondent's officials pursuinghim. Arriving on the plant floor, McKinney calledtwo employees to witness the incident. Respond-' The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Slundard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir1951). We have carefully examined the record and find no basis for re-versing his findings.2 NL.R.B. J Weingartel. Inc.. 420 US. 251 (1975):' All dates are in 1979 unless otherwise indicated.ent's officials sought to have McKinney leave theplant. McKinney refused to do so unless he couldspeak with Refinery Manager Laird. Following aheated exchange during which it became clear toMcKinney that Laird was not going to meet withhim, McKinney left the plant. Before he left hewas told he was being suspended indefinitely.Later that day Respondent assembled a panel ofsupervisory personnel to investigate the McKinneycase. The panel interviewed those employees (otherthan McKinney) who had knowledge of or whowere directly involved in the March 16 overtimeincident. The investigation confirmed the facts onwhich Respondent based its earlier decision to sus-pend McKinney.Subsequently, on March 23, Human ResourcesManager Fleming, by letter, invited McKinney toattend a meeting scheduled for March 28, at whichthe parties would "review the facts and circum-stances leading to [McKinney's] indefinite suspen-sion." He was advised that he could choose afellow employee to accompany him to the meetingif he wished. The letter also stated that the solepurpose of the March 19 meeting had been toinform McKinney of his suspension, not "to con-duct a disciplinary interview," and he would not besuspended for having refused to attend the March19 meeting. McKinney refused to attend the March28 meeting because Fleming told him that he couldnot bring a representative of the Union, instead ofan employee, to the meeting.4On March 29, Re-spondent, by letter of that date, discharged McKin-ney.5The consolidated complaint alleges, inter alia,that Respondent suspended Hugh McKinney inviolation of the National Labor Relations Act, asamended, because he refused on March 19 toattend a meeting which he reasonably believedwould result in discipline, after Respondent refusedhis request to have a representative accompanyhim. The Administrative Law Judge observed thatthe Supreme Court in N.L.R.B. v. J. Weingarten,Inc.,6held that an employee has a Section 7 rightto a representative at an interview where he rea-sonably fears that disciplinary action will be taken'At the time of the hearing, Respondent's employees were not repre-sented by a union, although the Oil, Chemical and Atomic Workers, andthe International Brotherhood of Electrical Workers, Local Union No.278, had attempted unsuccessfully to represent Respondent's employees.The Regional Director fr Region 23 dismissed two representation pe-titions filed by the IBEW in June 1978 At the time of the hearing in theinstant case, no representation petitions had been filed since the dismissalof those two petitions.The Administrative Law Judge found, and we agree for the reasonsstated by him, that McKinne 's discharge was not discriminatorily moti-valed as contended hby the General Counsel. There was no contenionthat McKinney wais unla fiully discharged for his failure to attend theMarch 28 meeting.` Supra at fi 2257 NLRB No. 48450 SUN PETROLEUM PRODUCTS COMPANYagainst him. The Administrative Law Judge con-cluded, however, that under the principles estab-lished in Baton Rouge Water Works Company, 246NLRB 995 (1979), no Weingarten right existed inthe instant case. In Baton Rouge, the Board heldthere is no statutory right to representation at aninterview called by the employer when the purposeof the interview is simply to inform the employeeof, or impose, previously determined discipline.Here, the Administrative Law Judge reasoned that,because McKinney's discipline had already beendecided upon, the interview, had it occurred onMarch 19, would have merely served the purposeof informing him of the decision. Accordingly, hefound that no Weingarten right arose in connectionwith the scheduled interview.7We disagree.McKinney was approached by his foreman,McKenzie, on the next workday following his re-fusal to comply with McKenzie's order to workovertime, and was told by McKenzie to report toMaintenance Manager Johnson's office. McKinneytelephoned Johnson and was told by Johnson thatthe meeting concerned the incident on Friday. Noother information was given McKinney about themeeting. McKinney then refused to attend the in-terview unless he was accompanied by a witness.At this point, we find that McKinney had reason tobelieve that disciplinary action could be takenagainst him, and that, under Weingarten, he had astatutory right to representation at the interview.In this regard, Respondent's request that McKin-ney report to a meeting is the classic situation con-templated by Weingarten.Respondent, however, refused McKinney's re-quest to have a witness present and McKinney re-fused to attend the interview and ran back to theshop area. Confronted with McKinney's refusaland his running back into the shop, Respondent'srepresentative followed McKinney and attemptedto persuade him to leave the refinery.' Thereafter,on the same day, Respondent conducted an inde-pendent investigation of the McKinney case.The Administrative l.aw Judge also relied on Roadway Expresr. inc.246 NLRB 1127 (1979). to find the 'Wingaren doclrine inapplicable tothe instant case Roadwa' E.xpreo held that an enmplo ee may requestunion representation swhile on the plant floor. but he mas not refuse toreport to the office ;is directed, and lunderilne the emploler's right tomaintain discipline and orderThe Administratise Las Judge found that, by first refusing to leavethe shop area and h then refusing to go all) farther than he office im-medialel outside Jhnson's ffice, McKinney forfeited his W'einrlgartrights as did the employee it Roadayv '.rpress. We disagree. WhileMcKinlne) refused Io go into Johnson's office, he did follow Respond-ent's directise to lease the shop area. and he reported io he office ad-joining Johnson's. Thus. ulike the situation in Roadwar Expre.o. McKin-ne did not attempt to compel Rponldent to contduct its business i theshop area or undermine its right 11 malintain order ill its operatiions' There is no contention. nor do we find. that the exchange beiteenMcKinney and Respondent's official constituted all intervie. or that thise xchanlge pla!ed aI role in Mc Knex)'s suspelnsion or dischargeRespondent's actions concerning its refusal toconduct an interview with McKinney in the pres-ence of a witness of his choice were consistentwith the rights of an employer as discussed by theCourt in Weingarten. The Court stated:The employer has no obligation to justify hisrefusal to allow union representation, and de-spite refusal, the employer is free to carry onhis inquiry without interviewing the employee,and thus leave to the employee the choice be-tween having an interview unaccompanied byhis representative, or having no interview andforgoing any benefits that might be derivedfrom one. [Id. at 258.1Accordingly, we find no violation of the Act in-asmuch as no interview occurred on March 19.Thus, we find that Baton Rouge does not apply. Al-though Respondent made a prior decision to sus-pend McKinney, no interview took place and weare therefore led to speculate as to what mighthave happened had the interview been conducted.In these circumstances we cannot say that thescheduled interview, like that which was conduct-ed in Baton Rouge, would not have given rise tothe statutory right to representation.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaints be, and theyhereby are, dismissed in their entirety, and that thesettlement agreement in Case 23-CA-7227 be, andit hereby is, reinstated.DECISIONSTATEMENT OF THE CASEWII.I.IAM J. PANNIER III, Administrative Law Judge:This matter was heard by me in Corpus Christi, Texas,on December 18, 1979, and on January 22 and 23, 1980.On July 12, 1979, the Regional Director for Region 23 ofthe National Labor Relations Board issued an order con-solidating cases, consolidated complaint and notice ofhearing-based upon unfair labor practice charges filedin Case 23-CA-7453, by Hugh McKinney, on March 23,1979, and in Case 23-CA-7453-2, by InternationalBrotherhood of Electrical Workers, Local Union No.278, herein called the Union, on March 28. 1979-alleg-ing that Sun Petroleum Products Company, a Division ofSun Oil Company of Pennsylvania, herein called Re-spondent, had violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, 29 U.S.C., §151, etseq., herein called the Act, by indefinitely suspendingMcKinney on March 19, 1979, because, after requestingthe presence of a witncss or representative. McKinney451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad refused to attend an interview that he had reasonablecause to believe would result in disciplinary action. OnNovember 14, 1979, the said Regional Director issued anorder setting aside settlement agreement and withdraw-ing approval of a settlement agreement in Case 23-CA-7227, filed on September 1, 1978, by McKinney. Also onNovember 14, 1979, the said Regional Director issued anorder consolidating cases, consolidated complaint andnotice of hearing, based upon the charge in Case 23-CA-7227 and upon a charge in Case 23-CA-7611, filedon July 17, 1979, by McKinney, alleging that Respond-ent had violated Section 8(a)(3) and (1) of the Act byterminating McKinney on March 29, 1979,' and had vio-lated Section 8(a)(1) of the Act by unlawfully interrogat-ing employees, by promising better working conditionsto employees if they would forgo union activities, bycreating the impression of surveillance of employees'union activities, by accusing an employee of creating"dissension" among other employees, and by directingvarious threats against employees because of their unionor protected activities. At the hearing, the GeneralCounsel amended the consolidated complaints by addingthe allegation that Respondent had requested that em-ployees receiving subpenas from the General Counselproduce those subpenas and had told those employeesthat copies of the subpenas were being made for theirpersonnel files.2All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, and to file briefs. Based upon the entirerecord, upon the briefs filed on behalf of the parties, andupon my observation of the demeanor of the witnesses, Imake the following:FINDINGS 01: FACTI. JURISDICTIONAt all times material, Respondent has been a Pennsyl-vania corporation, with an office and place of business inCorpus Christi, Texas, where it engages in the refining ofhydrocarbons. During the 12-month periods prior to issu-ance of each of the consolidated complaints, which areacknowledged to have been representative periods, Re-spondent sold and shipped products, goods, and materialsvalued in excess of $50,000 directly from its CorpusChristi, Texas, facility to points outside the State ofTexas. Therefore, I find that, at all times material, Re-spondent has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.In his brief, counsel for the General Counsel states that McKinney'ssuspension of March 16, 1979, was also alleged to he a violation of Sec.8(a)(3) and (I) of the Act in the consolidated complaint issued oni No-vember 14, 1979. However, examination of that consolidated complaintdiscloses that, while the discharge was specified as a ,iolation. no metl-tion was made of the suspension.2In making his motion to amend with respect to this allegation, thetranscript shows that the General Counsel's representative stated "affida-vit," rather than "subpoena" While no motion to correct the transcript inthis respect has been filed. it is nonetheless obvious from the context inwhich the motion to amend as made that the transcript should read"subpoena."II. THE LABOR ORGANIZATION INVOLVEDAt all times material, the Union has been a labor orga-nization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESOil, Chemical and Atomic Workers, herein OCAW,commenced an organizing campaign, seeking to repre-sent certain employees employed by Respondent at itsCorpus Christi refinery. In February or March 1978,3atthe request of certain employees who were dissatisfiedwith the progress of OCAW's campaign, the Union,which had been representing certain other employees atthe refinery since 1973,4 commenced a campaign to orga-nize the employees that OCAW had been attempting toorganize. On April 20, the Union filed two representa-tion petitions, one seeking an election among employeesin the pump shop, including pump mechanics, and theother seeking an election among employees in the instru-ment shop, including instrument mechanics. On May 17,a representation hearing was held to receive evidencepertaining to the appropriateness of the units covered bythe two petitions and, on June 16, the Regional Directorfor Region 23 issued a Decision and Order, dismissingboth petitions based upon the fact that the units soughtwere too narrow to be appropriate. Thereafter, accord-ing to McKinney and Union Business Manager RickDiegel, a joint organizing campaign has been conductedby the Union and OCAW. Apparently, however, it hasnot been a particularly viable one, for there is no evi-dence that any further representation petitions have beenfiled during the year and a half between dismissal of thepetitions filed by the Union and the commencement ofthe hearing in the instant matter.It is undisputed that during 1978 certain remarks hadbeen made to employees by Supervisor Ralph James5which the General Counsel alleges to have been unlaw-ful. Thus, in mid-February, during a conversation with BClass pump mechanic Edward Y. Gillespie, James hadsaid that he had been hearing the names of LonnieLewis, Arthur Kloth, and Gillespie "quite a bit in thisunion organization out here," and did not want to hearGillespie's "name mentioned with this union any more."In March or April, James asked A Class mechanic GlennFarris if he had any union cards and, after Farris haddenied possessing any, had asked if Farris intended to goto the Union's meeting that night. Farris said that he didplan to attend the meeting. Initially, James encouragedhim to do so. However, a few minutes later, James askedFarris to accompany him on a truck ride to the tankfarm. While en route, James mentioned that rheumatoidarthritis, such as Farris had, could make it difficult for anemployee working in the field and that Farris might beconsidered to replace Howard Green, who worked in an:' All dates in this portion of this Decision occurred in 1978 unless oth-erwise stated.' No evidence was presented concerning the scope of the units repre-sented by the Union.' During 1978, James. who had supervised the entire shop, had been asupervisor within the meaning of Sec. 2(11) of the Act By the time ofthe hearing, he had retired. He did not appear as a witness, although Re-spondent did not assert that he had been unavailable452 SUN PETROLEUM PRODUCTS COMPANYair-conditioned sealed room, once Green retired. Then,James referred to the union meetings and organizing, andsaid that unions were all right in the construction indus-try, but that they merely caused dissension in refineriesand, in any event, that Respondent's employees had goodworking conditions.James had been on vacation when the representationhearing had been conducted. When he returned, he toldmechanic Ernie Davenport that "all this union stuff' hadcreated a mess at the plant and that he had heard thatDavenport had attended the hearing.6James inquired ifDavenport thought that the other employees were goingto like him for having attended. When Davenport repliedthat he really did not care if they did so, James retorted"that he damn sure didn't like me for it."On a Wednesday in August, the Union and OCAWconducted a meeting on the side of the road, near Re-spondent's facility.' McKinney was involved in organiz-ing the employees who attended and, on the followingday, was absent from work. This led James to comment,to some of the employees, that McKinney had probablygotten drunk at the Union's meeting and, as a conse-quence, had been unable to report for work that day.'When McKinney finally did report for work the follow-ing week, he learned of James' remark and broachedJames regarding it. Initially, James denied having madesuch a statement. As the conversation progressed, itbecame quite heated. McKinney accused James of beinga liar and summoned Gillespie, who confirmed thatJames had said that McKinney had probably missedwork because he had gotten drunk at the Union's meet-ing. James began to taunt McKinney, referring to him as"Baby Huey."9As the confrontation progressed, Man-ager of Facilities R. L. Hoerner'°joined the group, buthe did not intervene. McKinney testified that at onepoint James had said, "If you don't change your waysyou are going to be a permanent B Class if you don't getrun off first." However, though he continued to maintainthat James had made the remark about getting "run off,"McKinney conceded that in a pretrial affidavit, givenwithin a month of this conversation, he had stated onlythat "Ralph James then told me that if I didn't changemy ways I would be a B Class pump mechanic fromnow on." Similarly, Gillespie testified that James hadsaid only that "Hugh's attitude was bad and that if hedidn't change it he would probably remain a B Classfrom now on out there." Davenport testified that Jameshad said "that if Hugh didn't change his attitude he6 As discussed more fully infra, Davenport had accompanied McKin-ney when the Union had requested the latter to appear at the hearing as awitness for the Union.' Diegel and Davenport testified that the purpose for having the meet-ing at that location had been so that everybody would know that it wastaking place and to encourage employees to attend." McKinney denied that beer had been served at the meeting Hoswe-er, Davenport and Gillespie both testified that they had consumed beerduring the course of this particular meeting and Diegel testified that hehad provided beer and soft drinks at these meetings henever he had thetime and the money.9 McKinney testified that James would refer to him as "Baby Huey"on those occasions when James would attempt to upset him."' It is undisputed that during 1978 Hoerner had been a supervisorwithin the meaning of Sec. 2(11) of the Actwouldn't have to worry about any advancement or any-thing else at Sun Oil Company."In addition to James, the General Counsel also allegesthat, on one occasion in 1978, Hoerner also had madeunlawful statements. During the representation hearing,Diegel had made a telephone call to Respondent's refin-ery and had requested that Davenport locate a witnessfor the Union to call to rebut certain testimony given byRespondent's officials. McKinney volunteered and heasked John Paul Makusht" if he could leave to go to thecourthouse on legal business. After speaking withHoerner, Makush said that McKinney could do so. Dav-enport also asked if he could leave to attend to legalbusiness at the courthouse. 2 In the process of grantingthat request, Makush inquired when the Union hadmoved its office to the courthouse. Davenport andMcKinney attended the hearing, but only the latter wascalled by the Union as a witness.On the following morning, they were summoned to ameeting with Makush, Hoerner, and Manager of Mainte-nance Jerry Dan Johnson.'3 At that meeting, Hoernerquestioned their truthfulness because they had merelyasked to be excused from work the prior day to attend tolegal business, without having specifically said that theyintended to go to the hearing. Hoerner said that thehearing had not been a legal proceeding but that, in anyevent, Repondent's supervisors had been instructed to re-lease any of the employees whose presence had been re-quested there. He asked how the two employees hadcome to attend the hearing, whether they had been sub-penaed or had been requested by name. McKinney testi-fied that Hoerner had also inquired whether the Unionhad paid the two employees to attend the hearing. Dav-enport testified that Hoerner had said that the two em-ployees would not be paid for attending the hearing.During the course of the meeting, Johnson asked wheth-er the two employees had heard anyone lie while testify-ing at the hearing and McKinney retorted that Respond-ent's witnesses should have received Oscars for their per-formances. As the meeting progressed, it became moreheated and repetitive, but when the two employees at-tempted to leave at one point, Johnson instructed themto remain until excused, pointing out that it was Re-spondent who signed their paychecks.The foregoing conduct was encompassed by the inves-tigation of the charge in Case 23-CA-7227. On Septem-ber 29, 1978, the Regional Director for Region 23 ap-proved a settlement agreement, encompassing the unfairlabor practices disclosed during that investigation. Thereis no allegation that Respondent thereafter violated theAct until March 19, 1979,'4 when McKinney was sus-" Makush is a Class A mechanic who acts as relief foreman whenneeded. There is no contention that he has been a supervisor within themneanig of Sec 2(11 ) of tile Actl! Both McKinny and Davenpolrt testified that they had not specifical-l_ mentioned that they intenlded io attend the representltion hearing he-cause the) felt that. had the) done so. the) would not have been permit-ted to leave iork earl)'' let'een Jlanuair 1')7 and April 1979., Johnson had been a supersi-sor w ithin the meaning of1 Sec 2( 1 I of the ActUnlllle s oithcrx.ise tated all dalie, hereafter occurred in 1979453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpended. The pertinent events preceding that suspensionare largely undisputed.On Friday, March 16, McKinney had been scheduledto work until 4 p.m., his normal quitting time, with ClassA mechanic Arthur Kloth.'s At approximately 3 p.m.,Mechanical Foreman William Edward McKenzie, Jr., 16instructed the two employees that they would have towork overtime to complete repairs on the Udex areaGA-1407-2R glycol pump.'7McKinney replied that hecould not do so, adding that he had a doctor's appoint-ment. 1 At least one employee, Farris, volunteered towork in McKinney's stead. While there is some disputeas to whether McKenzie had agreed to permit Farris todo so, 19 it is undisputed that McKenzie initially did agreeto permit McKinney to leave at 4 p.m. if a replacementworker could be secured.McKenzie then2" told McKinney that in the future heshould advise Respondent either the evenings prior to orthe mornings of days when he would have to leave atthe normal quitting time.2McKinney admitted that hehad retorted that "I considered what I had going on out-side of working hours was private and personal."McKenzie, angered at this response, then withdrew per-mission for McKinney to leave at 4 p.m. Nevertheless,McKinney said he intended to leave at 4 p.m.22McKen-zie then stalked off after, according to McKinney, againsaying, "You are not going anywhere." Kloth, who hadbeen listening to the exchange, then told McKinney that'" I'here is no cnltetion that Kloth had beenl a supervisor ithinl themleanllilg of Sec 2(11) of the Act." It is agreed that, at all times material through April, McKenzie h;ldbeen a supervisor within the meaning of Sec. 2(11) of the Act7 McKenzie testified that the unit foreman had reported that the pumphad to be completed before the weekend, when the maintenance employ-ees are nol schediled to sw ork, so that, in effect, should the pump then illuse malfunction, there wsould be a replacement pump available. therebyavoiding the need to shut down the unit and to call back personnel forweekend repair work.a While Farris claimed that McKinney had said oly that "he had tosee the doctor that evenling." and although Kloth testified that McKilleyhad said only that he had to "go t the doctor" McKinney concededthat, as McKenzie testified, he had said that he had a doctor's appoint-ienl. Due to McKinney's medical history. Respondent's officials sereawsare that he had been receiving treatment from Chiropractor Black-swood. In addition, Respondent's manager of human resources, RobertFleming whose family had also been receiving treatment from Black-)wo(od, was aware that Blackwood followed a practice of not acceptilngappointments.'' McKenzie estified that when Farris had volunteered to work iasMcKinlney's replacement.l, he (McKenzie) had replied. "No, Glenn. Youare drawing Class 'A' pay and we need a helper." McKinney and Farrisboth testified that McKenzie had said that it was all right for Farris toreplace McKinney if Responldetnt could not locate a helper or Class Bmechanlic to serve as his replacement Khlth testified that McKenzie hadnever alswered when Farris had volunteered and, further, he testifiedthat he could ot even be certain that McKenzie had heard :arris olull-leer"' McKillney and Farris each testified that McKenzie had left the areaind thetn had rettrnled. at which pinlt lie had asked McKinney to pro-vide advance arninlg whell he had to leave early. Neither Kloth norMcKenzie mIlade ally reference to such a hiatus inl the conllersltionll tatafterroonl! McKenzie testified that it had beet a courtesy" for employees toprovide such nlotification. He further testified that McKitney had beenthe onIlly employee ho had not observed this "courtesy" i th e past.t'here is lo eidence itha such pritr notification had beenl i requirementl While McKilney claimed that lhe had been il great pain thalt da), itis undisputed thiat McKilnnley never haid said Is much tlo McKenzie nor toally ther stperisor.he could leave at 4 p.m. if he could not stand the painfrom his back. At 4 p.m., McKinney clocked out and leftfor Dr. Blackwood's office. However, neither Kloth norMcKinney reported to McKenzie, nor to any other su-pervisor, that Kloth had excused McKinney at normalquitting time.After telling McKinney to remain, McKenzie hadgone to Johnson's office where he had reported whathad occurred. Johnson, who testified that he had neverencountered a prior instance where an employee had di-rectly refused to perform work, contacted Hoerner who,in turn, had contacted Fleming. The three of them-Fleming, Hoerner, and Johnson-then met and, in lightof the novelty of the situation, reviewed Respondent'spolicy book, to ascertain what, if any, rules would bebroken should McKinney leave at 4 p.m., as he claimedthat he would do. Subsequently, when McKenzie ascer-tained that McKinney had punched out at 4 p.m. andwhen he reported that fact to his three superiors, thelatter decided to suspend McKinney indefinitely. By wayof explanation for this decision, Fleming testified:We had an incident reported by a supervisor thatas I knew the circumstances that Friday, it ap-peared to me to be gross insubordination. However,we had only the supervisor, supervisor's side ofwhat happened, and at that-at that time, if itproved true, I guess I felt like it was a discharge-able offense. However, I felt like it needed to belooked into and to get all the people that were in-volved in the situation together and find out thefacts.Johnson testified that on Friday night, he had pre-pared a draft of the suspension letter which was to begiven to McKinney. Inasmuch as Johnson's and Flem-ing's Saturday commitments did not permit them to meetto review the draft together, Johnson left it at the refin-ery guard shack, where, during the course of the day,both McKenzie and Fleming reviewed it.23On Saturdayevening, during a telephone conversation, Fleming noti-fied Johnson that the draft was satisfactory. Both John-son and maintenance assistant Darlene Cook Pyles, John-son's secretary, testified that Johnson had called her onSaturday evening and had directed her to pick up thedraft at the guard shack and to type it in final form sothat it would be ready first thing on Monday morning.She testified that she had done so on Sunday. The letteridentified as being the one that she had typed was pro-duced at the hearing. It opens by stating that "[i]n con-firmation of your indefinite suspension ... ," continuesby reciting the three specific rules that had been violatedby McKinney's departure on Friday evening, then statesthat the violation of these rules on March 16 by McKin-ney "constitutes a serious act of insubordination," an-:' Whil te descriptiolls f the draft prosided bh Respondenl's v.it-nesses largely correspionded, McKenzie testified that the draft had notcontlainled n;mailers relatinlg to Ihe heading (such as dite, from. to aild sub-jicl). ssllile Pyles testified thal these items had been sswritienl oin the drafllI l not regard such a discrepanllcy as materiall Sec. .g.. :.L.R.. .itn/ernational Longlhoreinel & oli'archoucmen's I nr 1. Lul 0. e a jP'a-(i/i( 3fartieuc t4oiuaion], 283 F 2d 558. 562 563 (9th Cir 196)).454 SUN PETROLEUM PRODUCTS COMPANYnounces that "the suspension will remain in effect untilfurther investigation is completed" and concludes by in-forming McKinney that he could challenge Respondent'sactions through the grievance and arbitration procedurein Respondent's working policies booklet. Johnson testi-fied that it had been his intention to meet with McKin-ney on Monday, to advise him of the suspension and togive him the letter. He further testified that he "had nointention of discussing with him what he did the previ-ous Friday. I was going to leave it up to whoever inves-tigated what happened."After work had commenced on Monday, March 19,McKenzie directed McKinney to report to Johnson'soffice.24McKinney refused to do so unless he was ac-companied by a witness, although he was willing toreport to Pyles' office, just outside that of Johnson. Re-spondent refused to permit McKinney to have a witness,relying upon Fleming's reading of the February 8 Com-merce Clearing House Labor Law Guide which reporteda court case involving the right of employees to havewitnesses during interviews with management. When itbecame clear to McKinney that he was not going to bepermitted to be accompanied by a witness during themeeting with Johnson, he bolted from Pyles' office, re-turning to the shop with Respondent's officials in pursuit.When he arrived in the shop, McKinney called Farrisand Davenport to come over to witness what was occur-ring. Respondent's officials directed McKinney to leavethe facility and he refused to do so without first havingthe opportunity to speak with Refinery Manager J. L."Doc" Laird. A somewhat lengthy interchange of com-ments and actions then took place as each side tried toimpress its desires upon the other. Finally, when itbecame clear to McKinney that Laird was not going tomeet with him, he left the refinery.McKinney, corroborated by Farris and Davenport,testified that, during the course of these events, Johnsonhad said that McKinney was being suspended for not at-tending the meeting in the office, although it is undisput-ed that McKenzie had interjected that the suspensionwas also for what had happened on Friday. In the finalanalysis, Johnson did not deny having said that the sus-pension was for refusing to attend the March 19 meeting.Seemingly, he was unable to recall exactly what hadbeen said regarding that subject, although he did recallhaving told McKinney to leave the plant because he wasbeing insubordinate.After McKinney had left the facility, Respondent as-sembled the employees to, in Johnson's words, "explainto them what had happened, what all the commotion andall was about." At this meeting, certain comments are at-tributed to Respondent's officials which, if credited,would tend to undermine its defense that the decision todischarge McKinney had not been made until later and,': McKinne eslified hat, in response to his quesiion coLncernling hepurpose of the meeting, McKenzie had said thait i ras 1o be ahoul theevents of Friday and that McKinney as "going tio get it" McKenziedenied both that McKiinney had inquired about the purpose foir he mect-ing and hat he (McKenzie) had said hal the meeting vwa, to coser theevents of March 16 I is undisputed. hovcser, that before leaving theshop area, MKinney had telephonied Johnlsoin ad hat. during their con-,ersaion. Johnson had said hat the oeelinig pertaiined to hal ha had hap-pened on Fridayfurther, had not been made on the basis of considerationsrelating to McKinney's union support and activities.With respect to the latter point, alone of the five wit-nesses called by the General Counsel, Gillespie testifiedthat James had mentioned specifically "union" in connec-tion with the reasons for Respondent's dissatisfactionwith McKinney: "He has been causing a lot of dissensionin the union amongst the men out there in our shop."The others testified only that James had referred toMcKinney as being the source of dissension and prob-lems, without testifying that James had stated specificallythat these matters arose in connection with union activi-ties. 25Of the five witnesses called by the General Counsel,three of them testified that James had announced that adecision had already been made to terminate McKin-ney. 2 Thus, Kloth testified that James had said "thatHugh McKinney was dismissed, he would no longer bewith us, that he had been causing dissension among theemployees, and he would be happier somewheres else,and that we will all be a lot better off without him outthere." Similarly, Class C helper Valentin Garcia testi-fied that James had said "that he was sorry to see a goodmechanic, good man terminated but, he said, from theway he had been acting he had it coming to him." Dav-enport initially testified in a similar fashion: "But whenwe first went in there Ralph James had nothing butpraise for Hugh McKinney, that he could do first-classwork but he just wasn't happy here and that he probablywould make somebody else a good first-class man, andthat with him being gone our troubles in this shop wouldbe over." However, as Davenport continued testifyingabout this meeting, it became manifest that notwithstand-ing the remarks that he had attributed initially to James,the employees had not been told that Respondent hadmade a decision to terminate McKinney. For, Davenportacknowledged that Respondent's officials, during themeeting, had "just said [McKinney] had been indefinitelysuspended. ...I know the question was asked, and theyjust said he was indefinitely suspended." That Respond-ent's officials had said only that McKinney had been sus-pended was confirmed by Farris, who testified that,while James had said that he felt that McKinney coulddo a better job for someone else, he had also said thatthe meeting had been convened "to say that HughMcKinney has been indefinitely suspended." In a likevein Gillespie testified that at the start of the meeting.the employees had been told, "As you know, probablyheard by now, that Hugh has been indefinitely suspend-ed."Following the meeting with the employees, the investi-gation of McKinney's actions was conducted by Flem-ing, Hoerner, and A. A. "Chub" Williams. Farris, Dav-enport, and Kloth, as well as Johnson and McKenzie,were interviewed regarding the events that had tran-spired. The three employees agreed that they had been'" As will he discll,d in greater dtic il Iifui .McKnIiiie had heen atodds a ilh his Spcrilirs fr quite ,onie ilnle*i' As licussd rl greater delail. itor7. 'tollo, i.ng the e*elts of hte1mlorinig of March 19. Respondenti coniducted an ilsestigaltlOn afiers hi'ch it reachtled the le,siil that iMcKiinie5 shild h etrmtinaltd455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestioned concerning McKenzie's last instruction toMcKinney on March 16. In addition, Kloth testified, "Itold them that Hugh was hurting and he needed to go tothe doctor, and I felt I had the authority to send him tothe doctor, and I told him to go, and he went on to thedoctor." Fleming agreed that Kloth had reported to theinvestigators "that he and Hugh had talked about wheth-er it would be advisable for Hugh to go ahead and leaveand that Arthur had advised him to go ahead and go."27On March 23, Fleming sent a letter to McKinney, in-viting the latter to attend a meeting on Wednesday,March 28, "to review the facts and circumstances lead-ing to your indefinite suspension and to give you the op-portunity to furnish any other information or possiblymitigating circumstances which we should consider indeciding if a disciplinary penalty is justified in yourcase." The letter assured McKinney that he would bepermitted to select "a fellow employee of your choosingto attend this meeting if you so desire." It was alsopointed out in the letter that the meeting which Johnsonwanted McKinney to attend on March 19 had been in-tended solely to advise the latter of his indefinite suspen-sion, not "to conduct a disciplinary interview," but that"to avoid any dispute and to be abundantly fair, be as-sured that you will not be disciplined for your refusal togo to Mr. Johnson's office last Monday." However, theletter cautioned that any disciplinary action that wastaken would be based upon "your other conduct at workon that particular Monday and previous Friday." Despitereceiving the letter, McKinney chose not to attend thescheduled meeting because, during a conversation, Flem-ing had said that McKinney would not be permitted tobring a representative of the Union, in lieu of an employ-ee, to the meeting.By letter dated March 29, McKinney was notified ofhis termination. That letter stated, in pertinent part:We find that on March 16, 1979, when informed inthe afternoon by your Foreman, that you wouldhave to work overtime to complete re-assembly of apump needed over the weekend, you flatly refusedadding in the presence of other employees that "It'snone of your business what I do after four." TheForeman then repeated that you would have towork the overtime. At 4:00 p.m. you promptly leftthe Refinery. Your leaving the incompleted job wasclearly contrary to Company "Working Policies"booklet, which provides at page 28:Any refusal to report for overtime work musthave sufficient reason and be by mutual agreementof the employee and his supervisor. [Emphasis sup-plied.]It must be noted that any enterprise, whether it be aprivately owned plant or a public agency, requirespersons with authority and responsibility to keep2 Allhough Respondetnt cotends ha tile Cl;lass A mechanics do notpossess authority to excuse cnmployees from work, a position consistentwith all parties' position that they are not supervisors within the meaningof Sec 2(11) (of the Act, it appears from the testimony of Kloth and theother employees hat the Class A mechanics had been doing so in prac-tice.the enterprise running. To keep an enterprise run-ning, supervisors' orders must be obeyed. If the em-ployee involved believes an order he receives is im-proper, his recourse is to the established grievanceand arbitration procedure (pages 22-23 of the"Working Policies" booklet) rather that [sic] the"self-help" of walking off the job.Your previous work record has not been good. InDecember 1977, you were given a three day disci-plinary furlough for neglecting your job duties andwarned that your further misconduct would resultin discharge.After careful review, you are hereby dischargedfrom further employment with Sun PetroleumProducts Company, on the basis of your past recordand your insubordination on Friday, March 16,1979.With regard to that portion of the letter referring toMcKinney's previous work record, Fleming-who, alongwith Laird, Hoerner, and Johnson, had made the deci-sion to discharge McKinney-testified that he and Attor-ney Hutchinson had reviewed McKinney's personnel file.According to Fleming, "I picked out the letters thatwere in there that indicated some previous contact be-tween McKinney and his supervisors." During the hear-ing, Fleming identified several specific memos, fromamong the numerous ones contained in McKinney's per-sonnel file, as being the ones that he had selected duringthe predischarge review of McKinney's file. One of thesememos referred to a September 7, 1977, incident whereMcKinney had been counseled by James and Johnson re-garding the need to improve his sick leave record andjob attitude. In that memo, which had been authored byJames, appears the statement:This was my second attempt to talk to this employ-ee and to this date I do not feel that I have accom-plished anything. I still consider him a poor em-ployee who is blessed with a very low pain thresh-old and unless he improves his sick leave and abilityto do normal mechanical work in the next sixmonths, I will be faced [sic] to ask that he either begiven another job or dismissed.In December 1977, McKinney was given a 3-day disci-plinary layoff.28A memo identified by Fleming, bearingthe date December 19, 1977, describes a 10 a.m. meetingwith Laird at which McKinney had complained aboutthe suspension and had asserted that James "was 'on hisback,"' and that James was unable "to perform properlyas a supervisor and to recognize good work habits." Asecond memo bearing that same date recites the contentsof Laird's discussion with James concerning the 10 a.m.2" Jlohnson testified that. hile the event hat had precipitated a meet-ing with McKinney regarding his wsork attitude had heen the latter's con-versing with another employee during worktime after having pent a sig-nificant portion of the workday doing no productive work, the suspen-sion had been imposed because during that meeting McKinney had re-fused to accept the criticisms of his work that were discussed and, thus,he was suspended "to think about it and come back with an attitude thatWe conld Aoark with a little bit better"456 SUN PETROLEUM PRODUCTS COMPANYmeeting with McKinney. According to the memo, Jameshad reported that, despite numerous counseling sessionswith McKinney, James felt "that on no occasion was hesuccessful in getting across to McKinney the necessityfor improving his work performance to an acceptablelevel. He believes that McKinney's attitude is such thathe does not accept criticism nor suggestion and that herefuses to consider the need for improvement." Thismemo also recites that Laird later met with Johnson,"who stated that he had attempted to talk with McKin-ney as [sic] a counseling session, but that McKinney re-fused to accept or to listen to Johnson's advice and was,in fact, arrogant to the point that he was infuriating.Johnson made the decision to administer disciplinaryaction in the form of three day [sic] without pay."Also identified by Fleming were two memos datedDecember 20, 1977, one authored by Laird and the otherby Hoerner. The latter's memo concerns a separate meet-ing with McKinney on the prior day regarding the sus-pension. It states that McKinney had "questioned theknowledge and integrity of his supervisor, Mr. RalphJames, in particular." It also recites that McKinney hadcomplained "that he has been singled out and observedfar more closely than anyone else. He was told at thistime that perhaps this was true because everyone underprobation are [sic] watched very closely." Laird's memoof December 20, 1977, describes his meeting withMcKinney to discuss the results of Laird's investigationof the complaints made by McKinney on December 19,1977. According to the memo, Laird had told McKinneythat, on the basis of his own observations and of "per-sonnel reports over a long period of time," he (Laird)had concluded "that McKinney has no real enthusiasmfor continuing his employment here and shows little in-clination to accept supervision and counseling in theproper spirit so as to maintain a good working relation-ship." The memo also recites that McKinney had "main-tained throughout the meeting that he was being har-assed and was constantly critical of Mr. James' abilitiesas a supervisor of his department. He was critical of allphases of Mr. James' supervision, including aspersions onhis knowledge of the work to be done."One other memo selected by Fleming bears the dateFebruary 21, 1978, and is from James to Johnson. In it,the latter describes a 3-hour counseling session on Janu-ary 30, 1978, with McKinney. James states that McKin-ney "still doesn't think I am capable of judging his per-formance or his ability or his attitude. ... .His statementalong the lines of others he had talked to in this compa-ny's management was that we had ganged up on him andwere not listening to what he was saying but were onlysticking together." According to the memo, "[W]e dis-cussed his quitting and finding a job where the people hewas accountable to were more to his liking." However,recites the memo, McKinney had retorted that he wouldnot quit and that Respondent would have to fire him.The memo states that at one prior counseling sessionMcKinney had asked why James did not fire him "andget it over with." In the memo, James stated thatMcKinney had rejected the suggestion that he transfer toanother department, but that James felt "that if he is dis-satisified [sic] with his supervision he may possibly findone in another department he respected or liked better."Turning to the final matter raised in this proceeding,the General Counsel alleges that Respondent violatedSection 8(a)(1) of the Act by making copies of subpoenaead testificandum served by the General Counsel uponemployees and by telling those employees that the copieswould be placed in their personnel files. That this didoccur is not disputed. Respondent's counsel representedthat prior to the hearing Respondent had made the deter-mination, consistent with its general policy regardingpayment of employees for time lost due to court appear-ances, to pay the employees for worktime lost by havingto attend these proceedings. That such a general policydid exist was shown by the testimony of Kloth, Gillespie,and Davenport, each of whom testified that, when theyhad been called for jury duty, they had been obliged tosubmit their jury notices to Respondent after which theywere paid for the worktime that they had lost by virtueof having to respond to those notices. That Respondentdid pay the employees subpenaed in this matter wasshown by Kloth's testimony that he had been paid forworktime which he had lost by virtue of having toattend the first day of these proceedings. No employeetestified that Respondent's officials had said anything todiscourage him from attending these proceedings and, sofar as the record discloses, no threatening or coercivestatement was made to any of the employees regardingtheir attendance.IV. ANALYSISThe threshold question in this matter is whether Re-spondent committed unfair labor practices by suspendingand by then discharging McKinney, and by copying thesubpoenae ad estificandumn and telling employees that thecopies would be placed in their personnel files. For, ifRespondent's actions in these respects were not unlawful,then there is no basis for having set aside the settlementagreement in Case 23-CA-7227, and it should be rein-stated. See Jake Schlagel. Jr., d/b/a Aurora and EastDenver Trash Disposal, 218 NLRB 1, 9 (1975).The complaint in Cases 23-CA-7453 and 23-CA-7453-2 alleges that McKinney was suspended for refus-ing to attend a meeting with management because his re-quest to be accompanied by a witness had been rejected.According to the General Counsel, McKinney had aright to be accompanied by a witness under the doctrineenunciated in N.L.R.B. v. J. Weingarten, Inc., 420 U.S.251 (1975). In that case, the Supreme Court sustained asbeing proper "[t]he Board's construction that creates astatutory right in an employee to refuse to submit with-out union representation to an interview which he rea-sonably fears may result in his discipline ...." (420U.S. at 256.)29 However, the Weingarten right does not:9 In view of my ultimate disposition of his matter, it is not necessaryto reach the issues of McKinnlle\ right to representation under 1'eingar-ten. in light of the fact that he las not represented h a representati ewithin the meaning of Section 9 of the Act and ill light of the further factthat he had asked onlly for a itness loes ver, were it necessar) to doso. I would conc lude tha I the 4 rigaurrn dc rine doe appl, to request,for a witness and does e l ex \ ll Ci herc there is 11o ti aLlt or bhrgainingrepresentative See : I DUI Pi d .N luri and Coimpa,. Iorporald.JD-(SF)-1 53-80 (May i19 19I80457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexist in every situation where an employee must meetwith members of management. "[A]s long as the employ-er has reached a final, binding decision to impose certaindiscipline on the employee prior to the interview, basedon facts and evidence obtained prior to the interview, noSection 7 right to union representation exists under Wein-garten when the employer meets with the employeesimply to inform him of, or impose, that previously de-termined discipline." Baton Rouge Water Works Compa-ny, 246 NLRB 964, 968 (1979). As set forth above, John-son testified that at the March 19 meeting he had intend-ed to do no more than to announce the decision to sus-pend McKinney and to present him with the letter typedby Pyles. Consequently, as described by Johnson, themeeting would have been confined to informing McKin-ney of the previously determined decision to suspendhim indefinitely pending investigation of the events ofMarch 16.Focusing upon two facets of the evidence in this pro-ceeding, the General Counsel argues that Johnson's testi-mony with regard to the purpose of the March 19 meet-ing should not be credited and that it cannot be foundthat there had been a determination to suspend McKin-ney prior to that meeting. First, on March 23, an interof-fice correspondence memo was authored by Johnson, re-citing the events of March 16 through 19. The first twoparagraphs of that memo read:On Friday, March 16, 1979, Hugh McKinney vio-lated at least three (3) articles of the work policies(in my opinion). Enclosed is a letter outlining theviolations.It was decided on Monday, March 19, 1979, to sus-pend Hugh pending further investigation for theseflagrant violations of work policy. The above refer-enced letter was written and typed over the week-end (March 17 & 18). [Emphasis supplied.]The General Counsel argues that the Italicized portionof the second paragraph shows that the decision had notbeen made until March 19, rather than on March 16, asRespondent contends. Second, the General Counselpoints to the accounts of McKinney, Farris, and Daven-port that Johnson had said, during the encounter onMarch 19, that McKinney was being suspended for nothaving attended the meeting in his office. This alsoshows, according to the General Counsel, that there hadbeen no decision to suspend McKinney prior to themeeting and, accordingly, that the Baton Rouge limita-tion to the Weingarten doctrine was inapplicable to theMarch 19 meeting. I do not agree.With regard to the March 23 memo, careful inspectionshows that, due to imprecise phraseology, it is suscepti-ble to more than a single interpretation. It could be read,as the General Counsel argues, to mean that the decisionitself had been made on March 19. But, it also could beread to mean that a decision had been made that onMonday, March 19, McKinney would be suspended; thatis, that the phrase "on Monday, March 19" pertains to"to suspend Hugh," rather than to "It was decided."That this second interpretation is the correct one isshown by the following sentence in which the weekendpreparation of the suspension letter is described. Thatletter clearly announces that McKinney was being sus-pended. Accordingly, a prior decision to that effect hadto have been made prior to, at least, the evening ofMarch 17, when Johnson contacted Pyles regardingpreparation of the letter. In these circumstances, the am-biguous phraseology of the initial sentence of the secondparagraph of Johnson's memo does not serve to refuteRespondent's evidence that a final decision to suspendMcKinney had been made prior to March 19.Nor do the descriptions of McKinney, Farris, andDavenport as to what Johnson had said to McKinneyduring their exchange in the shop after leaving the officearea. The witnesses' descriptions of that exchange showthat all involved had become emotional. Many of thewords spoken and actions taken were less than calm andrational. Consequently, it is unlikely that even the ob-servers would have perceived the distinction betweenthe departure from the refinery that would have resultednaturally, but not immediately, from McKinney's suspen-sion, and the immediate departure that Johnson demand-ed of McKinney because of his, in Johnson's view, insub-ordinate conduct that morning. In other words, McKin-ney would be expected eventually to leave the refinerybecause of his suspension, but Johnson wanted him to doso immediately because of his insubordination. Johnson'sown testimony shows that the circumstances had left himso overwrought that it is quite likely that he simply didnot articulate the distinction clearly. Conversely, whentestifying, the three employee witnesses, particularlyMcKinney, displayed a certain degree of hostility towardRespondent's position with the result that, even hadJohnson articulated why he wanted McKinney to leaveimmediately, I would have reservations regarding wheth-er they would have reported his words accurately. Inthis regard, I credit the testimony of Respondent's wit-nesses, particularly Pyles, concerning the sequence ofevents that led to preparation of the suspension letter.Consequently, whatever words were uttered on March19 by the emotional Johnson do not serve to undermineRespondent's defense concerning the existence of a priordecision to suspend McKinney indefinitely.In any event, even had McKinney been suspended forrefusing to attend the March 19 meeting in Johnson'soffice, it would appear that the Weingarten doctrinewould not be applicable. For, by first refusing to evenleave the shop area to go to Johnson's office and by thenrefusing to go any further than Pyles's office, McKinneywas, in effect, compelling Respondent to conduct itsmeeting in areas where other employees were presentand working. "While an employee may make a requestfor union representation while on the plant floor, andneed not repeat the request at the office if the officialthere is aware of such request, he may not refuse toreport to the office as directed." Roadway Express, Inc.,246 NLRB 1127, 1128 (1979). Therefore, I find that Re-spondent's conduct and McKinney's suspension onMarch 19 did not violate Section 8(a)(1) of the Actunder the Weingarten doctrine.As an alternative theory regarding the suspension andas the basis for alleging that McKinney's discharge had458 SUN PETROLEUM PRODUCTS COMPANYbeen unlawful, the General Counsel argues that Re-spondent had seized upon the events of March 16 and 19as a vehicle for ridding itself of McKinney because of hisactivity on behalf of the Union. It is not, of course, anovel proposition that an employer violates the Act if itwatchfully waits for an employee to commit a transgres-sion and then uses that transgression as a means for ter-minating that employee, in reality, because of his or hersupport for and activities on behalf of a labor organiza-tion. See., e.g., N.L.R.B. v. Lipman Brothers. Inc., et a.,355 F.2d 15, 21 (Ist Cir. 1966). On the other hand, sup-port for and activity on behalf of a union do not immu-nize employees from the obligation to observe companydirections, nor do they preclude employers from imple-menting disciplinary procedures when employees fail toobserve those directions. See, e.g., Butler-Johnson Corpo-ration v. N.L.R.B., 608 F.2d 1303 (9th Cir. 1979).Here, the credible evidence shows that McKinney hada history of belligerence toward supervision, that he hadbeen directed specifically to work overtime on March16, that he had disregarded that direction, that Respond-ent had investigated the incident by interviewing all em-ployees and supervisors who had witnessed it and by at-tempting to secure McKinney's version of what had oc-curred, and that based upon the nature of the offense,viewed in light of McKinney's prior attitude toward su-pervision, Respondent had decided to discharge McKin-ney for leaving early on March 16. While the GeneralCounsel advances several arguments, many of whichhave apparent facial merit, in opposition to this conclu-sion, careful analysis of each of these arguments, in lightof the evidence presented, shows that they do not serveto show that Respondent had been motivated by unlaw-ful considerations in arriving at its decision to terminateMcKinney.First, the General Counsel argues that McKinney hadbeen the principal union activist at the refinery and thatthe campaign to organize employees had continued into1979. Of course, both of these assertions are accurate.Nevertheless, this activity would not appear to havebeen of the concern to Respondent that the GeneralCounsel seeks to portray. So far as the record discloses,no new petitions for election were filed nor demands forrecognition made following dismissal of the petitionsfiled in April 1978.3a Thus, so far as the record discloses,there is no basis for inferring that Respondent wouldlikely have viewed the joint organizing campaign asbeing of any consequence. Further, although McKinneyhad been the most active of the Union's proponentsduring the first part of 1978, there is no evidence that hehad continued to be as active following approval of thesettlement agreement in September 1978.Second, the General Counsel points to the animus dis-played by the statements that became the subject of thesettlement agreement approved in September 1978. Yet,there is no evidence that Respondent had engaged in ad-ditional unlawful conduct between September 29, 1978,when the agreement had been approved, and March 16,"' Since no election was conducted as a result of the two petitions filedin April 1978, there would have been no bar under Sec 9(c)(3) of theAct to OCAW and the Union seeking an election b filing another peti-tion following dismissal of the petitions in June 1978.when McKinney had departed from the refinery in defi-ance of McKenzie's express order not to do so. So far asthe record discloses, Respondent honored the promiseswhich it made in that agreement. Moreover, aside fromthe meeting involving McKinney and Davenport follow-ing the representation hearing, all of the unlawful state-ments covered by the settlement agreement had been at-tributed to James. James, of course, had been involved inthe incidents leading to McKinney's termination only asa witness and not as either a direct participant or as oneof the officials who had made the decisions to suspendand to discharge McKinney. Indeed, there is some doubtthat Respondent shared James' view toward unioniza-tion, in general, and toward the Union, in particular.For, the Union does represent other employees em-ployed by Respondent and there is not even a conten-tion, much less evidence, that any animosity had existedbetween Respondent and the Union in their dealings re-garding those employees.Third, it is argued that McKinney's difficulties withRespondent commenced, for the most part, after he hadinitiated campaigning for representation by, first,OCAW, and, later, by the Union. This argument, howev-er, is refuted by the evidence. Even before September1977, McKinney had been counseled regarding his at-tendance record and, during that month, concern hadbeen expressed concerning the validity of his sickness ex-cuses.' In December of that same year, McKinney wasgiven a 3-day disciplinary layoff. At that time, Respond-ent's officials complained about his disregard of instruc-tions designed to improve his performance.When he testified, McKinney claimed that he hadcommenced organizing activity for OCAW in December1977, thereby creating some doubt concerning whetherthe disciplinary layoff and comments about his work,made during that month, had been unrelated to his initi-ation of protected activity. However, none of the otheremployees called as witnesses by the General Counselcorroborated McKinney's assertion that organizing activ-ity had begun in 1977; to the contrary, each of them tes-tified that it had commenced in 1978. Further, althoughDiegel was called as a witness by the General Counsel,in part, to corroborate McKinney's testimony pertainingto the time at which the Union's campaign had begun,no official of OCAW was called to provide similar cor-roboration for McKinney's assertion that he had initiatedactivity on behalf of that labor organization in December1977. In light of these circumstances and in view of myobservation, noted above, that McKinney appeared to behostile toward Respondent and, indeed, appeared to beattempting to tailor his testimony to enhance his positionin this proceeding, I do not credit McKinney's assertionthat organizing activity had been commenced by him inSI Although McKinney testified that he had not seen all of the memosin his personnel file, he did riot, in the final analysis, dispute the substanceof those memos. Lest there be an, question, the contents of those memosare admissible as substantive evidence under Fed R. Evid 803(6). Fur-ther i any event, in light of the corroboratisve testimony and other ei-dence in this matter their contents ma he relied upon as suhstantive esi-dence een if they are hearsay "The Board jealousl guards its discre-lion to rely on hearsay testimony in the proper circumstances" RJRCommuntlealiorl Il. c.. 248 NLRB 920( 923 (1980)459 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1977. Instead, I find that he was attempting to advancethe date of commencement of the organizing campaignin an effort to diminish the adverse effect of his layoffand the surrounding criticisms of his work.Not only do the memos show Respondent's dissatisfac-tion with McKinney's performance prior to commence-ment of organizing activity, but they also disclose that anacrimonious relationship between McKinney and Jameshad existed for some time prior to the former's attemptto obtain representation. For example, in December1977, McKinney had complained that James "was 'on hisback"' and had told Laird that, in effect, James was in-competent. Farris related that conflict between McKin-ney and James had continued over a 2- or 3-year periodand Davenport testified that it could have begun as earlyas 1975. In short, the hostility between James andMcKinney did not arise when the latter had initiated hiscampaign for representation. Moreover, this backgroundserves to nullify whatever possibility that two added fac-tors, pointed to by the General Counsel, might have asindicia of Respondent's unlawful motivation in suspend-ing and then terminating McKinney. McKinney claimedthat, on several occasions, James had said that "he hadmy file stacked. He had it fixed to where I couldn't get ajob in this area." However, there is no evidence thatJames had begun to make these comments only afterMcKinney had initiated his organizing activities. More-over, the comments themselves do not, by their terms,relate to McKinney's organizing activity. In short, itsimply cannot be said that they were based upon otherthan the preexisting hostility that had developed betweenJames and McKinney.The other factor to which the General Counsel points,as an indication of Respondent's unlawful intent, is theremarks made by James on March 19, after McKinneyhad departed from the refinery. At the outset, I do notcredit Gillespie's testimony that James had specificallyattributed McKinney's suspension to "union," nor do Icredit Kloth's and Garcia's accounts to the extent thatthey claimed that James had said that McKinney hadbeen terminated. Both Farris and Gillespie testified thatJames had said "suspended." As Davenport's testimonyshowed, in listening to, recalling, and Narrating James'words, the employees were not always careful to delin-eate between suspension and discharge. If Respondenthad already decided to terminate McKinney by the timeof the meeting, it seems unlikely that it would have thengone to the trouble of conducting an investigation, as itdid do. Conversely, if it had conducted the investigationas part of a ruse to conceal having already made a deci-sion, it seems improbable that James would have com-pletely undermined that plan by making a public admis-sion to the contrary. Similarly, in the circumstances, itseems unlikely that Respondent would have announcedpublicly that union considerations had influenced its de-cision if that had been the fact. I have no doubt that theemployees believed that McKinney's union activities hadinfluenced Respondent's decisions concerning him. Yet,there was no corroboration for Gillespie's testimony thatJames had said so specifically and it appeared in this re-spect that Gillespie's belief had been the mother to hisrecollection of what James had said.This, then, leaves for consideration the comments thatJames had actually made to the employees on March 19.He said that McKinney was a good or "first-class"worker. But, that is not inconsistent with Respondent'sdefense. At no point did Respondent challenge McKin-ney's proficiency. Rather, its complaints, as the memosrecite, pertained to his attitude and willingness to exer-cise his work skills. James also said that McKinney hadcaused dissension among the employees and trouble forRespondent. In some circumstances the terms "dissen-sion" and "trouble" have been found to have been syn-onymous with union activity. However, the events ofthat very morning, when McKinney had, in Respond-ent's view, disrupted operations in the shop area and haddrawn Davenport and Farris into his argument withJohnson, had caused problems involving other employeesworking at the refinery. Further, as McKinney's andJames' history of acrimonious relations shows, James hadfelt that McKinney's conduct had caused problems, unre-lated to the Union, for supervision. Consequently, thereis an alternative, equally plausible, interpretation ofJames' remarks that does not involve conduct protectedby the Act. James also said that McKinney would bebetter off elsewhere and that Respondent would bebetter off without him. Yet, this remark was no morethan a repetition of the opinion that James had expressedduring his meeting with McKinney in February 1978,when he had suggested that McKinney secure "a jobwhere the people he was accountable to were more tohis liking." In sum, the General Counsel's quarrel withthe remarks made by James to the employees appears di-rected more to the fact that he had failed to do as gooda job as could have been done in explaining McKinney'ssuspension. Armed with the benefit of hindsight, Jamesmight well agree that his presentation had not been onethat had been ideal. Be that as it may, his remarks werenot inconsistent with Respondent's defense and they donot provide evidence that Respondent's decision to sus-pend and then to terminate McKinney had been motivat-ed by unlawful considerations.Fourth, McKinney claimed that Respondent's policyconcerning overtime "until that Friday, had always beenvoluntary. If you had something to do, you know, like ifI wanted to go somewhere like that, you could get some-body to work for you or they would ask around and findsomebody to take your place." The crucial point here,however, is the ability to get someone else to serve as areplacement. For, as Davenport ultimately conceded, if areplacement could not be located, then the employeeseeking to leave could not do so and had to work theovertime. Yet, it is undisputed that when McKinney ini-tially had been directed to work overtime on March 16,he had merely replied that he could not do so, becauseof a doctor's appointment, and had left it to McKenzie tolocate a replacement in the hour remaining before 4 p.m.on that Friday.Nevertheless, McKenzie expressed willingness topermit McKinney to leave, so long as a comparablyrated replacement could be located. But, when McKen-zie then sought McKinney's aid in facilitating scheduling,by extending Respondent the undisputedly normal cour-460 SUN PETROLEUM PRODUCTS COMPANYtesy of providing earlier notification on those days whenhe had to leave at 4 p.m., McKinney implicitly rejectedthis request by abruptly saying, at least, that what he didafter normal hours was personal. It was at this point thatMcKenzie, as Kloth described it, "turned red" and with-drew permission for McKinney to leave at 4 p.m. Conse-quently, this is not a situation where it can be said thatRespondent treated McKinney differently for any reasonother than the latter's own recalcitrant and intemperatereaction to a reasonable request which, by the way, hasnot been alleged as having been the product of unlawfulconsiderations. Even, therefore, though Respondent didnot normally require employees to work overtime, thereis no basis for concluding that the exception here hadbeen occasioned by any reason other than a reaction toanother instance of McKinney's longstanding disdainfulattitude toward supervision.Fifth, the General Counsel points out that, afterMcKenzie had left, Kloth had agreed to McKinney's de-parture and while this had ultimately been brought toRespondent's attention before it had made the decision toterminate McKinney, it still had chosen to dischargeMcKinney and had not disciplined Kloth. It is undisput-ed that Kloth has not been, at any time material herein, asupervisor within the meaning of Section 2(11) of theAct. Whether he ordinarily possessed authority to excuseemployees for illness, he did not possess authority tooverrule McKenzie's decisions, nor did McKinney testifythat he had believed that Kloth had possessed authorityto overrule decisions made by McKenzie. Further,Mckinney knew that Kloth had been present on March16 when McKenzie had forbidden McKinney's departureat 4 p.m. In these circumstances, McKinney can hardlyrely upon what he had been told by Kloth as an excusefor his departure that day in defiance of McKenzie's ex-press instructions not to do so. The decision had been hisown and had been made with full appreciation that hewas violating McKenzie's directions.That Kloth did not possess authority to overrule deci-sions made by McKenzie was as apparent to the officialswho had conducted the investigation as it must havebeen to McKinney. Accordingly, the fact that they hadbeen aware of Kloth's agreement to McKinney's depar-ture at 4 p.m. on March 16 hardly serves to absolveMcKinney of responsibility for having left at that time.Regardless of what he had been told by fellow employeeKloth, in leaving that day McKinney had directly dis-obeyed an order given to him by one higher in authoritythan Kloth. Consequently, it is not indicative of an un-lawful motive that Respondent decided to dischargeMcKinney even though it had been aware, at the timethat it had made that decision, of the exchange betweenKloth and McKinney on March 16.No explanation was advanced by Respondent for notdisciplining Kloth, as well as McKinney for having, ineffect, counseled McKinney to disobey McKenzie'sorder. However, contrary to the General Counsel's argu-ment, this does not suffice to show that Respondent'smotivation had been impure. As noted above, regardlessof Kloth's attitude toward the matter, it had beenMcKinney who had made the decision to leave and ithad been McKinney who had disobeyed McKenzie indeciding to do so. Kloth had not been the employee toperform insubordinately, regardless of his attitudetoward the matter. Of course, had Kloth opposed union-ization of Respondent's employees, the failure to disci-pline him might be argued as showing some differenti-ation betwen union proponents and opponents. However,that was not the fact. Not only had Kloth supported theUnion, but he had been active in its organizing cam-paign. Thus, there is no basis for concluding that Re-spondent's actions showed that it had treated union sup-porters differently from union opponents, even assuming,arguendo, that Kloth's March 16 conduct could be equat-ed with that of McKinney.Two final factors are pointed to by the General Coun-sel as asserted indicia of Respondent's discriminatoryintent. It is argued that Respondent's object of lying inwait for McKinney to commit an infraction, in order todispose of him because of his support for the Union, isshown by the fact that Johnson, Hoerner, and Fleminghad waited together until 4 p.m. to ascertain whetherMcKinney would disobey McKenzie's order not to leaveat that time. Yet, Respondent's officials credibly testifiedthat the situation posed by McKinney's announcementthat he did not intend to obey McKenzie had been anovel one. They further testified credibly that they hadwanted to assess Respondent's position should McKinneyleave. In short, their purpose had been to avoid actingarbitrarily. Certainly, that is not an indication of unlaw-ful intention.Next the General Counsel argues that the scope of thepost-suspension investigation shows Respondent's dis-criminatory intent because it had been confined to ascer-taining whether McKenzie's last instruction to McKin-ney on March 16 had been to remain after 4 p.m. andwhether McKinney had left. However, those are thevery two factors that Respondent contends had precipi-tated its decision to discharge McKinney. Surely, there-fore, the fact that they had been the focal point of theinvestigation hardly shows that Respondent acted incon-sistently with its reason for terminating McKinney.In the final analysis, a preponderance of the evidencesimply will not support the conclusion that Respondenthad acted upon an unlawful motive in deciding to sus-pend and to later discharge McKinney. Respondent hadbeen dissatisfied with McKinney's attitude and with hishostility toward supervision before any organizationalactivity was initiated. As the memos in McKinney's per-sonnel file show, particular concern existed regardingMcKinney's "very low pain threshold." On March 16,when told of the need for overtime work, McKinneysuddenly said that he could not work overtime becauseof an appointment with a doctor who Fleming, at least,knew had followed a practice of not accepting appoint-ments. Although McKinney claimed to have been insevere pain all day on March 16, he had continued work-ing that day until the normal quitting time, without re-porting his pain to Respondent's officials, without seek-ing time off to leave earlier in the day to secure allevi-ation of that pain, and without even seeking assistancefrom the nurse stationed at the refinery. In spite of thesefactors, McKenzie said that he would allow McKinney461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto leave at 4 p.m., providing a replacement worker couldbe located. But, when McKinney then disdainfully re-jected the reasonable request that he aid in scheduling byreporting his commitments, at least, earlier in the daywhen he had commitments, McKenzie became angeredand withdrew the permission granted previously. In soreacting, McKenzie might have acted imprudently, butthese facts do not show that his conduct had resultedfrom considerations unlawful under the Act. WhenMcKinney then left the refinery at 4 p.m., Respondentcould have terminated him for insubordination, but didnot do so. Instead, it suspended him and conducted aninvestigation in an effort to be certain of the accuracy ofits supervisors' report as to what had occurred. When itdetermined that McKinney had been instructed toremain, but had disregarded that instruction, Respondentmade the decision, in light of McKinney's longstandingdisdainful attitude toward supervision, to terminate him.Again, these facts do not demonstrate an unlawful moti-vation. Therefore, I find that a preponderance of the evi-dence does not establish that McKinney had been eithersuspended or discharged for considerations unlawfulunder the Act.Finally, it is alleged that Respondent violated Section8(a)(1) of the Act by making duplicates of subpenasserved upon its employees by the General Counsel andby telling those employees that the duplicates were to beplaced in their personnel files. It is undisputed that Re-spondent did these things. However, it also is undisputedthat Respondent normally pays its employees for work-time lost due to appearances at court proceedings. Klothtestified that he had been paid for attending the first dayof the hearing in this matter. There is no contention thatthe other subpenaed employees, who had reported to thehearing on that day, had not also been paid, even thoughthey had not worked at the refinery. Accordingly, Re-spondent acted consistently with its payment policy withregard to the employees subpenaed by the GeneralCounsel.Each employee who described prior instances ofhaving to appear for jury duty, during worktime, testi-fied that he had submitted his jury notice to Respondent.Thus, submission of, in effect, proof of appearance at alegal proceeding was not novel for Respondent's em-ployees. Finally, as was apparent when McKinney's per-sonnel file was produced and reviewed, Respondentmaintains detailed records in its personnel files. Therehas been no showing that inclusion in personnel files ofdocuments submitted as proof of appearance at a legalproceeding is viewed by employees as being extraordi-nary. To the contrary, Davenport testified that the jurynotices that he had submitted to Respondent were"[p]robably put in my file, I guess."To equate Respondent's procedure regarding the sub-pena with employer requests for copies of affidavitsgiven by employees during a Board investigation, as doesthe General Counsel, is not appropriate. There is novalid purpose for an employer to request a copy of anaffidavit given by an employee during an investigation.By contrast, here the employees were seeking to be paidfor time when they would not be working. Respondentcertainly is entitled to verify whether their absenceswould be occasioned by a circumstance for which it waswilling to pay. The General Counsel argues that therewas no need for Respondent to copy the subpenas, norto place those duplicates in the employees' file. Yet, thishas not been shown to have been inconsistent with Re-spondent's handling of prior situations where employeeshad presented jury notices as proof that they had notbeen able to work because they had been obliged toappear in a legal proceeding. It is Respondent's practiceto maintain detailed records and it is not the function ofthe trier of fact to substitute his or her subjective impres-sion of business procedures for that of employers. See,e.g., Grand Auto, Inc., d/b/a Super Tire Stores, 236NLRB 877 (1978). Therefore, I find that Respondent didnot violate Section 8(a)(l) of the Act by mechanically re-producing subpenas served upon its employees and bysaying that the duplicates would be placed in the em-ployees' personnel files.In view of the foregoing findings, I grant Respondent'smotion to dismiss the complaints and to reinstate the set-tlement agreement in Case 23-CA-7227, inasmuch as Re-spondent committed no subsequent unfair labor practicewarranting the setting aside of that settlement agreement.CONCLUSIONS OF LAW1. Sun Petroleum Products Company, a Division ofSun Oil Company of Pennsylvania, is an employer withinthe meaning of Section 2(2) of the Act, engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. International Brotherhood of Electrical Workers,Local Union No. 278, is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent has not violated the Act in any mannerafter September 29, 1978, and there was no basis for set-ting aside the settlement agreement approved on thatdate in Case 23-CA-7227.Based upon the foregoing findings of fact, conclusionsof law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER32It is hereby ordered that the complaints be, and theyhereby are, dismissed in their entirety and that the settle-ment agreement in Case 23-CA-7227 be reinstated.12 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.462